Citation Nr: 1548399	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right leg condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to February 2005 and on active duty for training (ACDUTRA) from August 1988 to December 1988.  He received a discharge under other than honorable conditions for his period of service in the U.S. Army from March 1989 to July 1993, and he is barred from receiving VA benefits for that period of service.    

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to appear at a Board videoconference hearing in October 2014; he failed to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The issue of entitlement to service connection for a back condition was remanded in April 2015 along with the claim currently on appeal.  Thereafter, the Agency of Original Jurisdiction (AOJ) granted service connection for degenerative arthritis of the spine with spinal fusion in a June 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's claim for service connection for a right leg disability, diagnosed as radiculopathy, was granted by a June 2015 rating decision.




CONCLUSION OF LAW

The appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

In October 2, 2009, the Veteran filed a claim for service connection for multiple conditions, including a back disability and right leg disability.  Following denial of the claims in the May 2011 rating decision, a notice of disagreement (NOD) was filed with the denial of the claims for service connection for a back condition and right leg condition.  The NOD stated that Veteran feels "the right leg radiculopathy began on active duty."

In the June 2015 rating decision, the Agency of Original Jurisdiction granted service connection for right lower extremity radiculopathy, effective October 2, 2009.   

To the extent the Veteran has reported right knee disability, shin splints, and right ankle disability, those specific claims were denied by rating decisions in May 2011 (right ankle) and July 2012 (right knee and shin splints).  The Veteran did not appeal those denials, and they are not before the Board.  

As the Veteran's NOD noted the right leg claim pertained to radiculopathy and such disability was granted by the AOJ in the June 2015 rating decision, there is no "controversy" or "issue" currently before the Board as the claim for service 
connection for right leg radiculopathy has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5) (West 2014).  As the Veteran's appeal of entitlement to service connection for a right leg disability has been granted, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


